Exhibit 99.2 ELBIT IMAGING LTD. ("ELBIT" OR THE "COMPANY") UNAUDITED PRO FORMA CONSOLIDATED INCOME STATEMENTS FOR SIX MONTHS ENDED JUNE 30, 2010 Elbit Elbit Plaza USA L.P. Pro-Forma Total (InthousandNIS) Revenues and gains Gain from bargain purchase - ) - Gains from change of shareholding in subsidiaries - Commercial centers - Investment property rental income - - Gain from fair value adjustment of investment property - - Hotels operations and management - - Sale of medical systems - - Sale of fashion merchandise and others - - ) Expenses and losses Commercial centers - - Hotels operations and management - - Investment property expenses - - Cost and expenses of medical systems operation - - Cost of fashion merchandise and others - - Research and development expenses - - General and administrative expenses - Share in losses of associates, net - - Financial expenses ) Financial income ) - ) Change in fair value of financial instruments measured at fair value through profit and loss ) - - ) Impairments, charges and other expenses, net ) Income (loss) before income taxes ) ) Income taxes (tax benefit) - Income (loss) from continuing operations ) ) Profit (loss) from discontinuedoperation, net - Income (loss) for the period ) ) Attributable to: Equity holders of the Company ) ) Non-controlling interest ) Earnings per share - (in NIS) Basic earnings per share: From continuing operation ) From discontinued operation - - ) Diluted earnings per share: From continuing operation From discontinued operation ) From discontinued operation - - ) ELBIT IMAGING LTD. ("ELBIT" OR THE "COMPANY") UNAUDITED PRO FORMA CONSOLIDATED INCOME STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2009 Elbit Plaza Single Elbit USA L.P. Pro-Forma Total Box Total (In thousand NIS) Revenues and gains Gain from bargain purchase - - - Gains from change of shareholding in subsidiaries - - Commercial centers - Investment property rental income - - ) Hotels operations and management - - Sale of medical systems - - Sale of fashion merchandise and others - - - ) Expenses and losses Commercial centers (**)165,830 - - (**)165,830 (**)165,830 Hotels operations and management - - Investment property expenses - - ) Cost and expenses of medical systems operation - - Cost of fashion merchandise and others - - Research and development expenses - - General and administrative expenses - Share in losses of associates, net - - Financial expenses ) ) Financial income ) - - ) ) Loss from fair value adjustment of investment property - - ) Change in fair value of financial instruments measured at fair value through profit and loss - - - Impairments, charges and other expenses, net - ) ) ) Income (loss) before income taxes ) Income taxes (tax benefit) ) ) - ) ) Income (loss) from continuing operations ) Profit (loss) from discontinuedoperation, net - - - Income (loss) for the period ) Attributable to: Equity holders of the Company ) Non-controlling interest ) Earnings per share - (in NIS) Basic earnings per share: From continuing operation ) ) From discontinued operation ) ) Diluted earnings per share: From continuing operation ) ) From discontinued operation ) ) (**) Change in accounting policy of measurement of investment property ELBIT IMAGING LTD. ("ELBIT" OR THE "COMPANY") NOTES TO PRO FORMA FINANCIAL STATEMENTS NOTE 1 — GENERAL — ACQUISITIONS During the period from April through June 2010 the Company entered, through its jointly controlled entity, EPN, into several agreements for the purpose of acquiring the controlling interests in Macquarie DDR Trust ("EDT" or the "Trust"). EDT is an Australian publicly traded trust (ASX: EDT.AX), which holds and manages as of June 30, 2010 two US REIT portfolios of 75 retail properties. Pursuant to said agreements, on June 18, 2010 EPN acquired 47.8% of the units of the Trust. EDT and Developers, Diversified Realty Corporation, an Ohio corporation specializing in real estate investments and assets management ("DDR") each hold a 50% interest in a Single Box Portfolio, which is comprised of 26 properties (these assets are included in the 75 retail properties mentioned above). Due to the uncertainty of being able to retrieve any equity value from the Single Box Portfolio and significant additional capital being required, EDT, DDR and the loan servicer requested that a court would appoint a third party receiver to manage and liquidate the remaining assets within the Single Box Portfolio. A receiver was appointed in August 2010, and accordingly those assets are not included in EDT's financial statements. Following the nomination of the receiver, EDT holds, as of September 30, 2010, 48 retail properties. In the framework of the transaction: EPN acquired a unit holding representing 15% of the Trust's units, pre-placement, in consideration of 9.5 million Australian Dollar (“AUD”) (NIS 33 million) private placement (the “Placement”). EPN acquired from Macquarie Group Limited ("Macquarie") its 2.6% principal units in the Trust for 1.7 million AUD (NIS 6 million). Subsequently, EPN participated in and sub-underwrote a proposed recapitalization of EDT to raise approximately AUD 200 million (NIS 695 million) ("Recapitalization"). The Recapitalization was undertaken by way of a pro rata entitlement offer ("Entitlement Offer"). Following the completion of the Entitlement Offer EPN became a 47.8% holder of the Trust’s units, and by that becoming the largest unitholder of the Trust. The net proceeds of the Placement and Entitlement Offer were used by EDT to repay amounts outstanding under EDT's secured and unsecured debt and derivative liabilities. Following the completion of the above transactions, commencing June 18, 2010 EPN is fully consolidating the financial statements of the Trust with non-controlling interest of 52.2%. The transaction was accounted for as business combination under IFRS-3 "Business Combinations". The Company consolidates the financial statements of EPN on a proportional basis (43%). ELBIT IMAGING LTD. ("ELBIT" OR THE "COMPANY") NOTES TO PRO FORMA FINANCIAL STATEMENTS NOTE 2 — PRO FORMA ADJUSTMENTS TO STATEMENTS OF INCOME The unaudited pro forma condensed statements of income for the six-month period ended June 30, 2010 and for the year ended December 31, 2009 include the adjustments necessary to give effect to the acquisitions as if they had occurred on January 1, 2009. Major adjustments included in the pro forma condensed statements of income are summarized below. This pro forma financial information is not necessarily indicative of our future results. a. It was assumed that the cash raised in EDT's Placement and Entitlement Offer, and the repayment of the amounts outstanding under EDT's secured and unsecured debt and derivative liabilities occurred on January 1, 2009 (rather than during the second quarter of 2010). Accordingly, interest expenses and loss from derivative financial instruments for the six-month period ended June 30, 2010 and for the year ended December 31, 2009 were eliminated. Interest rates used were 3.25%-4.82% for EDT's secured and unsecured debt. b. Costs associated with the early repayment ofEDT's secured and unsecured debt that were included only in its unaudited interim financial information as of June 30, 2010 and was assumed to be repaid on January 1, 2009 was also eliminated for the six-month period ended June 30, 2010. c. It was assumed that the receiver of the Single Box Portfolio was nominated on January 1, 2009, and accordingly all income and expenses related to the 26 assets included in that portfolio were eliminated for the year ended December 31, 2009. EDT didn't recognize any losses from Single Box for the 6 months period ended June 30,2010 and therefore they were not eliminated. d. The fiscal year of EDT ends on June 30, while that of the Company on December 31. In addition, EDT publishes semi-annual unaudited interim financial information as of December 31. Accordingly, adjustments have been made to EDT's financial data included in its annual financial statements as of June 30, 2009 and 2010 and semi-annual UN audited financial information as of December 31, 2009 and 2008 in order to conform to the Company's fiscal year, which is as of December 31, 2009. and the Company's interim periods, that is as of June 30, 2010
